Citation Nr: 1711990	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  16-38 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether offset of disability pay is proper.  

(The issues of whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for carpal tunnel syndrome (CTS) of the left hand, entitlement to service connection for CTS of the left hand as secondary to intervertebral disc syndrome, post-operative L5-S1 with radicular symptoms to the left leg with limp, entitlement to service connection for a left knee disability, to include as secondary to service-connected low back or left ankle disability, entitlement to service connection for continuing left side pain, entitlement to an initial disability rating  in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to October 2, 2012, in excess of 30 percent from October 2, 2012 to May 29, 2015, and in excess of 50 percent beginning May 29, 2015, entitlement to disability rating in excess of 10 percent for left ankle post traumatic degenerative osteoarthritis from June 22, 2006 to April 23, 2007, and since June 1, 2007, entitlement to a compensable disability rating for hyperkeratotic xerosis of left heel and onychomycosis of left toenails, entitlement to a temporary total evaluation because of treatment for a service-connected or other condition (total knee replacement) subject to compensation, and entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1994.
 
This appeal comes before the Board of Veterans' Appeals (Board) from a December 2015 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2016 administrative decision, VA determined that direct payment of a 20 percent fee to the Veteran's former private attorney was not warranted as the award of past-due benefits from a December 2015 rating decision did not result in a cash payment to the Veteran due to an offset of his pay.  In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. § 5304; see also 38 U.S.C.A. § 5305.  Legislation, however, has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two applicable programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP).  The January 2016 administrative decision noted that, if the offset was due to concurrent receipt of military retired pay, the Veteran may be entitled to CRDP or CRSC and may receive a cash payout for his disability benefits.  

The Veteran filed a notice of disagreement (NOD) with this decision in January 2016, contending that he was eligible to receive both CRDP and CRSC and that his disability pay should not be offset.

In his January 2016 NOD, the Veteran also disagreed with the agreement to pay 20 percent of his eligible disability benefits to his former private attorney.  However, the Board finds that this issue cannot be addressed until the threshold issue of whether the Veteran's disability pay should be offset has been addressed.  This is because there can only be a payment to the private attorney if the Veteran receives a cash payout for his disability benefits, which in this case only happens if there is no offset.  If a determination is made that the Veteran is entitled to a cash payout of benefits, then at that time, the issue of payment of attorney's fees would be ripe for adjudication.  Therefore, the Board finds that the issue of payment of attorney fees should be deferred until the threshold issue of whether the offset is proper has been resolved.

The NOD to the issue of the propriety of the offset is still pending, and a remand is required for a statement of the case on this issue. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the propriety of the offset of the Veteran's disability pay in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is filed, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




